PER CURIAM.
A review of the record indicates that the plaintiff, U.S. Development, Ltd., by and through its general partner U.S. Development Corp., did not meet its burden of establishing that the offer of judgment made by Jeffrey Berkowitz pursuant to section 768.79, Florida Statutes (2001), was not made in good faith. See Donohoe v. Starmed Staffing, Inc., 743 So.2d 623, 624 (Fla. 2d DCA 1999); Pacer Tech. v. Lee Pharms., Inc., 737 So.2d 1238 (Fla. 3d DCA 1999). As such, the trial court abused its discretion by denying Berkow-itz’s motion for attorney’s fees. This cause is remanded with directions to award attorney’s fees to Berkowitz.
Reversed and remanded with directions.